Case 1:14-ey-02535-ELH Beeurent 46-1F ilPebOie1ph91 Pagagh af df 1

Fite

ts LEY)

oIstaics eae i r we
UNITED STATES DISTRICT COMR Mp "LAND
FOR THE DISTRICT OF MARYLAN él Pa Hae |

CLERK 9

UNITED STATES OF AMERICA, STATE

OF MARYLAND, MY oepury

ex rel. DEBORAH SHELDON, et al.

Plaintiffs, CIVIL NO. ELH-14-2535
v.
TANGO MERGER SUB 2 LLC, et al.,

Defendants.

ORDER
The State of Maryland having declined to intervene in this action pursuant to the
Maryland False Health Claims Act, MD. CODE ANN., HEALTH-GEN. § 2-604(a)(6)(i), it is
hereby ORDERED that:
All claims asserted on behalf of Maryland are dismissed without prejudice, pursuant

to the Maryland False Health Claims Act, MD. CODE ANN., HEALTH GEN. § 2-604(a)(7).

DATED this dayof _{ Gs - , 2019.

United States District Judge
